Per Curiam.
Defendants appeal from an order of the Wayne County Circuit Court compelling them to proceed to arbitration of a dispute regarding plaintiffs discharge from employment with defendant city. The city challenges the determination of the trial judge on three grounds.
The defendants’ first argument, that they are not bound in any fashion by an order of the circuit court in a prior case to which they were not a party, is quite correct; they should not be bound thereby. Unfortunately, that prior decision was totally irrelevant to the disposition of the case at hand. The trial court disposed of the present case on the basis of the collective bargaining agreement; defendants are certainly bound thereby.
Defendants’ remaining arguments are that plaintiff did not timely or exhaustively pursue his pre-arbitration remedies. These arguments are both devoid of merit. The plaintiff cannot, on these facts, be compelled to comply with the pre-arbitration procedures. Plaintiffs complaint is against an action taken by the mayor of the City of Dearborn Heights; the mayor of the City of Dearborn Heights is the person to whom plaintiff would *350ultimately have to appeal in the course of prearbitration proceedings. As the trial judge concluded, requiring the plaintiff to follow through with such proceedings "would be futile, and a waste of everyone’s time and money”. Also, since the collective bargaining agreement does not specify a time limit in which arbitration must be sought, a reasonable time will be read into the agreement. We find no error in the trial court’s holding that, under all the facts of the case, the plaintiff did proceed within a reasonable time.
Affirmed.